Opinion
Per Curiam,
Petitioner filed a petition for habeas corpus, and a hearing was held on February 10, 1967, to determine *178if the allegations therein were meritorious. The petition was denied on April 10, 1967, and from that denial, this appeal followed.
The record before us shows that no memorandum opinion was filed by the lower court, no brief was filed by the District Attorney of Washington County when the case was appealed to our Court, and the notes of testimony taken at the hearing have not been transcribed, notwithstanding demands by the petitioner, and are not part of the record. Consequently, it is impossible for us to adequately review the case at bar and to consider the legal issues involved in light of this incomplete record.
We remand the case, therefore, to the lower court with instructions to hold another hearing at which petitioner will be represented by counsel and the notes of testimony taken at that hearing will be transcribed and made a part of the record.